      Case 1:21-cr-00441-ENV Document 4 Filed 08/31/21 Page 1 of 5 PageID #: 6




DMP:DKK/MAA
F. #2021R00589

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                INFORMATION

        - against -                                     Cr. No.      1:21-cr-00441-ENV-1
                                                        (T. 18, U.S.C., §§ 982(a)(2), 982(b)(1),
JULIANA BARILE,                                          1030(a)(5)(A), 1030(c)(4)(B)(i),
                                                         1030(i)(1), 1030(i)(2) and 3551 et seq.;
                         Defendant.                      T. 21, U.S.C., § 853(p))

---------------------------X

THE UNITED STATES ATTORNEY CHARGES:

                                       INTRODUCTION

                At all times relevant to this Information, unless otherwise indicated:

I.       The Defendant

                1.     The defendant JULIANA BARILE was a resident of Brooklyn, New

York. BARILE worked part-time at a credit union in New York, New York (the “Credit

Union”), an entity the identity of which is known to the United States Attorney. Accounts

of the Credit Union were insured by the National Credit Union Administration, and the

computer systems used by the Credit Union operated in interstate commerce.

II.      The Scheme to Destroy Data

                2.     In or about May 2021, the defendant JULIANA BARILE was working

remotely for the Credit Union as a result of the ongoing COVID-19 pandemic. To access

the computer system of the Credit Union while working remotely, BARILE logged in using a

username and password provided by the Credit Union.
   Case 1:21-cr-00441-ENV Document 4 Filed 08/31/21 Page 2 of 5 PageID #: 7

                                                                                                  2

               3.     On or about May 19, 2021, the defendant JULIANA BARILE was fired

from the Credit Union. An employee at the Credit Union requested that the Credit Union’s

information technology support firm disable BARILE’s access to the Credit Union’s

computer system, but that access was not disabled.

               4.     On or about May 21, 2021, the defendant JULIANA BARILE, who

was then located in Brooklyn, New York, used her username and password to access the

Credit Union’s file server remotely for approximately 40 minutes. During that time period,

BARILE deleted approximately 20,433 files and 3,478 directories, a total of approximately

21.3 gigabytes of data, from the “P:\” drive on that file server, which the Credit Union’s

employees referred to as the “share” drive. The deleted data included files related to

mortgage loan applications received by the Credit Union, as well as the contents of a folder

labeled “! Cynet Ransom Protection(DON’T DELETE”),” a folder containing information

related to Cynet’s anti-ransomware protection software. BARILE also opened various

Word documents, including files containing Board minutes for the Credit Union.

               5.     On or about May 26, 2021, the defendant JULIANA BARILE sent a

series of text messages to a friend in which she described her destruction of the Credit

Union’s data after she was fired. Specifically, she wrote: “They didn’t revoke my access so

I deleted p drift lol.” BARILE then corrected her message, which included the

typographical error “p drift,” by writing “P drive shared file,” a reference to the “P:\” drive

on the Credit Union’s file server. BARILE also wrote: “I deleted their shared network

documents,” again referring to the Credit Union’s “P:\” drive.
   Case 1:21-cr-00441-ENV Document 4 Filed 08/31/21 Page 3 of 5 PageID #: 8

                                                                                               3

                6.     Although the Credit Union had backed up some of the data that the

defendant JULIANA BARILE destroyed, the Credit Union has spent more than $10,000 in

remediating the unauthorized intrusion and destruction of data.

                                  COMPUTER INTRUSION

                7.     The allegations contained in paragraphs one through six are realleged

and incorporated as if fully set forth in this paragraph.

                8.     On or about May 21, 2021, within the Eastern District of New York

and elsewhere, the defendant JULIANA BARILE did knowingly cause the transmission of

information and one or more programs, codes and commands, and as a result of such

conduct, did intentionally cause damage without authorization to one or more protected

computers, to wit: the computers housing the Credit Union’s file server, which computers

were used in and affecting interstate commerce and communication and were used by and for

a financial institution and the conduct constituting the offense affected that use by and for the

financial institution, with such damage causing loss to the Credit Union during the one-year

period beginning May 21, 2021, aggregating at least $5,000 in value.

                (Title 18, United States Code, Sections 1030(a)(5)(A), 1030(c)(4)(B)(i) and

3551 et seq.)

                         CRIMINAL FORFEITURE ALLEGATION

                9.     The United States hereby gives notice to the defendant that, upon her

conviction of the offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Sections 982(a)(2) and 1030(i)(1), which require any

person convicted of such offense to forfeit any property constituting, or derived from,

proceeds obtained directly or indirectly as a result of such offense, and such person’s
   Case 1:21-cr-00441-ENV Document 4 Filed 08/31/21 Page 4 of 5 PageID #: 9

                                                                                                   4

interest in any personal property that was used or intended to be used to commit or to

facilitate the commission of such offense.

               10.    If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Sections 982(b)(1) and 1030(i)(2), to seek

forfeiture of any other property of the defendant up to the value of the forfeitable property

described in this forfeiture allegation.

               (Title 18, United States Code, Sections 982(a)(2), 982(b)(1), 1030(i)(1) and

1030(i)(2); Title 21, United States Code, Section 853(p))




                                                   __________________________________
                                                   JACQUELYN M. KASULIS
                                                   ACTING UNITED STATES ATTORNEY
                                                   EASTERN DISTRICT OF NEW YORK
                  Case 1:21-cr-00441-ENV Document 4 Filed 08/31/21 Page 5 of 5 PageID #: 10

F.#: 2021R00589
FORM DBD-34             No.
JUN. 85

                                UNITED STATES DISTRICT COURT
                                              EASTERN District of NEW YORK

                                                        CRIMINAL DIVISION

                                      THE UNITED STATES OF AMERICA
                                                                          vs.

                                                             JULIANA BARILE,
                                                                                            Defendant.

                                                        INFORMATION
                                   (T. 18, U.S.C., §§ 982(a)(2), 982(b)(1), 1030(a)(5)(A),
                                  1030(c)(4)(B)(i), 1030(i)(1), 1030(i)(2) and 3551 et seq.;
                                                     21 U.S.C. § 853(p))

                              A true bill.

                        ________________________________________
                                                                                              Foreperson


                        Filed in open court this _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ day,

                        of _ _ _ _ _ _ _ _ _ _ _ _ A.D. 20 _ _ _ _ _ _    ____________________
                                                                                                    Clerk



                        Bail, $ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _


                              David K. Kessler and Meredith A. Arfa, Assistant U.S. Attorneys
